Citation Nr: 1024503	
Decision Date: 06/30/10    Archive Date: 07/08/10

DOCKET NO.  98-02 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from August 1951 to August 
1954, and from September 1958 to December 1959.

The Board of Veterans' Appeals (Board) denied service 
connection for residuals of an injury to the back in January 
1981.  By rating action dated in May 1996, the Department of 
Veterans Affairs (VA) Regional Office (RO) denied the claim 
for service connection for a back disability.  Correspondence 
from the Veteran received during the appeal period reasonably 
can be construed as a disagreement with that decision.  
Following the submission of additional evidence, the RO 
concluded in an April 1997 rating decision that new and 
material evidence had not been received, and the claim 
remained denied.  The Veteran also disagreed with this 
decision.  This case was previously before the Board in June 
2006 and again in May 2008, and was remanded on each occasion 
to ensure due process.  In August 2009, the Board remanded 
the claim for additional development of the record.  As the 
requested action has been accomplished, the case is again 
before the Board for appellate consideration.

In its August 2009 determination, the Board found that new 
and material evidence had been received to reopen a claim for 
service connection for a neck disability, but denied the 
claim on the merits.  Accordingly, this decision is limited 
to the issue set forth on the preceding page.

As noted in the August 2009 determination, the claim for 
service connection for a back injury is being decided on the 
merits as additional service treatment records were received 
subsequent to the 1981 Board decision. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Any in-service back injury was acute and transitory and 
resolved without residual disability.

2.  Arthritis of the back was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking any back disability to service.

CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  
The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between a veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule).

In this case, in a November 2003 letter, the VA provided 
notice to the Veteran regarding what information and evidence 
is needed to substantiate his claim for service connection, 
to include what information and evidence must be submitted by 
the Veteran and what information and evidence will be 
obtained by VA.  A July 2006 letter advised the Veteran of 
how the VA determines a disability rating and assigns an 
effective date, and the type of evidence which impacts such.  
The case was last readjudicated in March 2010.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file includes service 
treatment records, private and VA medical records, statements 
from friends of the Veteran, and an opinion from a VA 
physician.

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The Veteran was an active 
participant in the claims process by submitting evidence and 
argument.  Thus, he was provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2009).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 
Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 
(1999).  

The evidence supporting the Veteran's claim includes his 
statements and some of the medical records.  The service 
treatment records disclose the Veteran complained of a back 
ache in February 1952.  He reported it had been present 
intermittently since boot camp.  An X-ray of the lumbar spine 
several days later revealed evidence of Schmorl's node of the 
body of T10, and was suggestive of old epiphysitis.  The 
Veteran complained of a back ache in March 1952.

An undated report, apparently a VA medical record, showed the 
Veteran had thoracic scoliosis and that he the sometimes had 
a back ache.

VA outpatient treatment records show the Veteran complained 
of persistent pain in his right leg radiating to the back in 
June 1976.  He related in December 1976 that he had 
experienced upper back pain since 1951.  Lumbar pain was 
noted in January 1979.

The Veteran was seen by a private physician in April 1978.  
An examination revealed some limitation on twisting of the 
back.  The pertinent impression was osteoarthritis of the 
dorsal lumbosacral spine.  

The Veteran submitted statements dated in 1979 from two 
individuals who reportedly served with the Veteran in boot 
camp.  H.C.C. related he was in boot camp with the Veteran 
and recalled he had been injured playing football.  He noted 
the Veteran was advised to have bed rest and go to sick bay 
for heat treatments.  He added he recalled this since he had 
visited the Veteran at that time.  R.E.P. noted he had 
participated in a football game in which the Veteran injured 
his back.  He stated he observed the injury and that he 
helped to take the Veteran to sick bay.

When hospitalized for unrelated complaints by VA in November 
1981, it was reported the Veteran had arthritis in the lumbar 
spine.  

VA medical records disclose that an X-ray of the lumbosacral 
spine in June 2001 demonstrated degenerative narrowing of L5-
S1, with facet joint arthritis of L4-L5 and L5-S1.

The evidence against the Veteran's claim includes the service 
treatment records and the post-service medical evidence of 
record.  The service treatment records show that the Veteran 
related that he had three days of hematuria in March 1952.  
Later that month, he noted the back ache.  The diagnosis was 
pyelonephritis.  A clinical evaluation of the spine on the 
separation examination in August 1954 was normal.  The 
service treatment records from the Veteran's second period of 
service are negative for complaints or findings pertaining to 
the back.  The Veteran denied any bone or joint deformity on 
examination in September 1958.  The Veteran was examined for 
a Board of Medical Survey in October 1959, and a physical 
examination was essentially normal.  

The Veteran was hospitalized in a private facility from 
December 1961 to April 1962 following an automobile accident.  
There is no indication of treatment for any back complaints.  
He was admitted to the same facility in June 1962 for 
unrelated problems, and there is no indication of a back 
problem.  

The Veteran was hospitalized by the VA in October 1970, 2 1/2 
months after a motor vehicle accident.  An examination of the 
back was normal.  

An X-ray of the lumbosacral spine during a VA examination in 
April 1976 showed no radiographic evidence of any 
abnormality.  

The Veteran reported for a VA examination in December 2009, 
but left prior to the examination and did not return.  The 
examiner reviewed the claims file, to include the service 
treatment records, the April 1976 VA examination and the 
report from the private physician in April 1978.  She 
specifically noted the finding of Schmorl's nodes on an in-
service X-ray.  She noted that X-rays following service were 
negative, including on the April 1976 VA examination.  She 
concluded, based on the Veteran's age, history and a review 
of the service treatment records that any osteoarthritic 
changes would be an expected finding and any relation to 
service would be purely speculative.  She commented there was 
no nexus between previous findings and service.  

As noted above, the Veteran has provided statements from two 
people who reportedly witnessed his in-service back injury.  
Even if the Board were to concede that such an injury 
occurred, the fact remains there is no medical evidence of 
treatment for any back problems for many years after service.  
While the Veteran has reported continuity of symptomatology, 
such contentions are inconsistent with the medical evidence 
more contemporaneous to service.  In this regard, the Board 
notes the Veteran was hospitalized for an extended period of 
time beginning in December 1961 following his motor vehicle 
accident, but there is no indication of any treatment for a 
back disability.  

Moreover, whether the symptoms he experienced in service or 
following service are in any way related to his current low 
back disorder requires medical expertise to determine.  See 
Clyburn, 12 Vet. App. at 301 ("Although the veteran is 
competent to testify to the pain he has experienced since his 
tour in the Persian Gulf, he is not competent to testify to 
the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed 
with.").  Here, there is no competent medical opinion 
linking his current disorder to service.  The Veteran was 
scheduled for a VA examination, but did not stay for the 
visit.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
("The duty to assist is not always a one-way street. If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.").  Despite 
the Veteran's failure to stay for the examination, the 
examiner reviewed the claims file and found that the evidence 
was not sufficient to establish a link to service without 
speculation.  

While the Veteran was trained in first aid in service, the 
record reveals he has only a high school education.  Such 
training does not provide him with the level of medical 
knowledge or training sufficient to render a diagnosis of 
arthritis or disc disease in the spine, nor to determine the 
etiology thereof, as such matters require radiographic 
diagnostic testing and a higher level of medical training.  
Thus, to the extent he believes his current back disability 
is related to service, such belief is not competent medical 
evidence.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007) (noting general competence to testify as to 
symptoms but not to provide medical diagnosis). 

The only evidence supporting the Veteran's claim consists of 
his statements.  The Board concludes the medical findings are 
of greater probative value than the Veteran's allegations 
concerning the onset and etiology of his back disability.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
back disability.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a back disability is denied.



____________________________________________
K. A. BANFIELD 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


